11/1/2020       Case: 1:20-cv-05956Amid
                                    Document          #: 16-6
                                        the trees, TreeHouse   Filed:
                                                             Wildlife    11/02/20
                                                                      Center             Page
                                                                             thrives in Dow       1 of 4 PageID #:608
                                                                                            | | advantagenews.com




   https://www.advantagenews.com/amid-the-trees-treehouse-wildlife-center-thrives-in-dow/article_6397ebe0-2c59-
   51e6-9983-71144607ca79.html


   Amid the trees, TreeHouse Wildlife
   Center thrives in Dow
   Apr 16, 2019




   The TreeHouse Wildlife Center in Dow.
   Photo by Nathan Grimm




   TreeHouse Wildlife Center is one of the area’s best-kept secrets.



https://www.advantagenews.com/amid-the-trees-treehouse-wildlife-center-thrives-in-dow/article_6397ebe0-2c59-51e6-9983-71144607ca79.html   1/4
11/1/2020       Case: 1:20-cv-05956Amid
                                    Document          #: 16-6
                                        the trees, TreeHouse   Filed:
                                                             Wildlife    11/02/20
                                                                      Center             Page
                                                                             thrives in Dow       2 of 4 PageID #:609
                                                                                            | | advantagenews.com

   Quite literally, the wildlife rescue, rehabilitation and release organization is hard to nd without a map
   or GPS device, tucked away in rural Dow amid farms and accessible only by country roads. But a
   remote location hasn’t stopped a handful of employees, a dedicated group of volunteers and countless
   generous supporters from turning the grassroots effort into a full- edged operation that continues to
   grow.


   The wildlife center is celebrating its 40th anniversary this month, but on a quiet Monday afternoon
   few of the injured or human-imprinted barred owls, opossums, red-shouldered hawks, coyotes and
   numerous other residents of the 8.5-acre property were experiencing a break from their routine.


   That’s the goal, said Kelly Vandersand, fundraising coordinator and one of the few full-time employees
   of the center. The non-pro t has a stated mission of being “dedicated to the rescue, rehabilitation, and
   release of native wildlife while promoting environmental awareness through education."


   To do that successfully -- to rescue, rehabilitate and release as many animals back into the wild as
   possible -- the wildlife are kept at a distance, not socialized like domestic pets might be. Staff and
   volunteers administer care as needed but let the animals, especially younger wildlife that may still be
   developing, live as they might in their natural surroundings, including letting some of the center’s
   lifelong residents take the younger species under their wings.


   “When we have those baby animals, you have to be careful that they don’t imprint, habituate or
   socialize on people, because then the chances of them surviving once we release them are diminished,”
   Vandersand said. “If we have a foster parent raise them, they give them the kind of signals saying,
   ‘Humans are bad,’ they care for them, and they teach them things that we can’t possibly teach them. So,
   we have a lot of protocols to ensure babies are protected.”


   Adele Moore and Richard Evans founded the center in Brighton in 1979 after taking an interest in an
   injured adult cottontail rabbit sitting in the middle of Milton Hill Road in Alton a few years prior. The
   center grew from there, both physically and in presence, and in 2003 it was decided to look for a larger
   space to house the operation.


   Since 2010, the center has called the Dow property, once a private residence, home. The main level of
   the building houses its gift shop and a wildlife educational center populated by turtles, snakes and
   Sandy, the axolotl.




https://www.advantagenews.com/amid-the-trees-treehouse-wildlife-center-thrives-in-dow/article_6397ebe0-2c59-51e6-9983-71144607ca79.html   2/4
11/1/2020       Case: 1:20-cv-05956Amid
                                    Document          #: 16-6
                                        the trees, TreeHouse   Filed:
                                                             Wildlife    11/02/20
                                                                      Center             Page
                                                                             thrives in Dow       3 of 4 PageID #:610
                                                                                            | | advantagenews.com

   Animals not well enough or mature enough are cared for in the hospital on the lower level of the
   center’s facility. To provide the best treatment for the animals, TreeHouse partners with Glen Carbon’s
   Hawthorne Animal Hospital, which in 2017 established the Angel Fund to provide nancial support in
   order to improve the quality of life for animals.


   A 5,760-square-foot ight enclosure behind the main building give birds the chance to regain the
   strength in their wings by ying long distance horizontally and vertically. Out front, beyond the circle
   drive, a few dozen outdoor enclosures, constructed of wooden posts covered with metal netting and
   populated by tree branches, ramps and shaded perches, house wildlife of various species, including
   bald eagles, turkey vultures, pelicans, foxes and more.


   Their stories are largely the same. Many animals have come to the center after being found on the side
   of the road, like Apache the coyote, who sustained two broken legs after being hit by a car in Fairview
   Heights in 2015. Others, like Apache’s penmate Zuni, were kept as pets only to be surrendered by their
   owners, leaving them unable to be released back into the wild.


   About half of the animals taken in by the facility are later released, Vandersand said. That number
   compares favorably to the national average, which is between 40 and 60 percent, according to
   Vandersand.


   And while the center hopes to release as many animals as possible, the permanent residents form a
   sort of family, complete with their own personalities. In making the rounds, Vandersand knows each
   one, from Ed, the American white pelican whose pen houses two mirrors because he prefers the
   company of his own re ection, to Chuckles, the red fox who is a YouTube star for her trademark
   “laugh,” to Bandit, a rare, quirky osprey not usually found in the area.


   Animals not able to be released have one of three jobs.


   They might become a static display animal, becoming education ambassadors for their species but only
   for visitors to the center. Others, like Chuckles, become foster parents, raising the young, wild animals
   the center intakes. Still others with the right temperament and training become education animals for
   the center’s programming outside of the center.


   The center offers one-hour long outreach programs speci cally designed for school assemblies,
   classrooms, senior citizen centers, service organizations, and similar setups. Programming utilizes
   education ambassador animals combined with discussion of the natural history of native species and
   current issues affecting them.
https://www.advantagenews.com/amid-the-trees-treehouse-wildlife-center-thrives-in-dow/article_6397ebe0-2c59-51e6-9983-71144607ca79.html   3/4
11/1/2020       Case: 1:20-cv-05956Amid
                                    Document          #: 16-6
                                        the trees, TreeHouse   Filed:
                                                             Wildlife    11/02/20
                                                                      Center             Page
                                                                             thrives in Dow       4 of 4 PageID #:611
                                                                                            | | advantagenews.com

   Being the only licensed facility of its kind in the area, its footprint and vision continues to grow as well.
   Vandersand said the next step in both its rehabilitation and education offerings is a migratory
   waterfowl hospital that can accommodate trumpeter swans, pelicans and other large birds traveling
   through the area.


   “With the small ducks, we can give them a bucket of water and they can swim around in there. But with
   the large ones, we don’t really have a big enough pool for them to totally take the weight off of their
   legs and all of that,” she said. “We will be the only organization that I’m aware of that will be able to
   provide large waterfowl treatment like that.”


   Plans include tearing down an existing, unused building on the property, installing a deck and a 50-
   person education classroom complete with a bathroom and a kitchen, and attaching the migratory
   waterfowl hospital to the back of the classroom.


   “We’re hoping within ve years this will be a completed project,” she said, “but right now we’re still in
   the planning stage.”


   As with anything related to the center, the key will be fundraising -- TreeHouse operates entirely
   without government funding, relying solely on donations from the public, memberships, fundraisers,
   grants, and fees from education programs. Vandersand said the center hopes to kick off a capital
   fundraising campaign in the near future.


   For now, though, the center will continue to strive to serve as a professional resource for those who
   encounter a wild animal in need, a hidden gem in the Riverbend.


   TreeHouse Wildlife Center is located at 23956 Green Acres Road in Dow. The education center is
   open daily from 10 a.m. to 4 p.m., and the outdoor grounds are open from dawn to dusk. To donate or
   for more information, visit the TreeHouse website at https://www.treehousewildlifecenter.com or call
   the center at 618-466-2990.




https://www.advantagenews.com/amid-the-trees-treehouse-wildlife-center-thrives-in-dow/article_6397ebe0-2c59-51e6-9983-71144607ca79.html   4/4
